Citation Nr: 0524471	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-07 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from in the United States 
Air Force from October 1969 until February 1976, and in the 
United States Coast Guard from June 1976 until February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran filed a notice of disagreement with the rating 
decision in August of 2002, the RO issued a statement of the 
case (SOC) in January 2004 and the veteran perfected his 
appeal in March 2004.

The back and left knee issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has degenerative joint disease of the right knee 
shown by x-rays, which competent medical evidence links to 
the veteran's knee complaints while in service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

A review of the veteran's service medical records (SMRs) 
reveals that during the long course of his military service, 
the veteran sought treatment for knee pain on a number of 
occasions.  In April 1985, the veteran presented for 
treatment citing a history of bilateral knee pain with 
swelling and giving way.  X-rays were taken of the veteran's 
knees, and the doctor indicated that examination of both 
knees showed no evidence of recent injury.  However, the 
patellar view showed some narrowing of the patellofemoral 
space on the medial aspect on the right side.  Accordingly, 
the doctor rendered the impression of abnormal changes on the 
right.  In August 1985, the veteran was diagnosed with 
chronic knee pain which got worse with increased activity.  
The doctor noted that the veteran appeared to have "jumper's 
knee" and prescribed ice, Motrin, and stretching.  On a 
quadrennial examination in March 1987, the veteran indicated 
that he was in excellent health except for painful knees; he 
also indicated that he had a trick or locked knee and 
arthritis on his medical history survey, and the medical 
officer indicated that the veteran had a history of 
intermittent knee pain.  In May 1989, the veteran again 
presented for treatment of knee pain, stemming from a knee 
injury.  The veteran's knee swelled, but he denied any 
locking, and the doctor gave the impression of knee pain.  On 
the veteran's retirement physical the medical officer noted 
that the veteran had swollen painful joints, including his 
knees.  

A review of the veteran's VA treatment records reveals that 
after service, the veteran has continued to present for 
treatment complaining of chronic pain in his knees.  In March 
2000, the veteran's past medical history indicated joint pain 
in multiple joints since 1987, as well as osteoarthritis for 
years, although the location of the osteoarthritis was not 
specified.  In November 2001, the veteran presented for 
treatment of his right hip and right knee.  X-rays were 
taken, showing early tricompartmental DJD in the right knee.  
The doctor noted that the knee was tender on palpation of the 
anterior and medial joint line, and rendered the impression 
of early DJD and possible degenerative MMT.

A private doctor also examined the veteran and reviewed his 
claims file.  In July 2002, the doctor wrote that he had been 
treating the veteran for the past year, and that the veteran 
had required opioid analgesics to control his chronic pain. 
The doctor concluded that without a doubt much of the 
veteran's orthopedic problems originated during his military 
career, noting that many of the veteran's medical ailments 
are documented in his miliary chart.  The doctor also noted 
that the veteran walks with a limp and requires medication to 
control his pain and concluded that clearly the veteran's 
medical problems are largely contributed by his military 
service.

Although no particular right knee disability was diagnosed 
during service, the evidence of record reflects that the 
veteran had numerous in-service complaints of knee pain, with 
narrowing of joint space on X-ray, and it is clear that knee 
pain has continued to the present day.  Furthermore, the 
veteran's private doctor indicated that the veteran's 
orthopedic problems are related to his time in service, and 
x-rays have shown that the veteran has DJD in the right knee 
which is a diagnosable disability.  As such, the Board finds 
that that the veteran has a current, diagnosed disability 
which was either caused by, or incurred during, service.  
Accordingly, the veteran's claim of entitlement to service 
connection for DJD of the right knee is granted.
 
II.  Veterans Claims Assistance Act Compliance

With respect to the issue of entitlement to service 
connection for DJD of the right knee, the Board finds that 
the Agency of Original Jurisdiction (AOJ) has substantially 
satisfied the duties to notify and assist, as required by the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision.  


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.


REMAND

Left Knee

The veteran's SMRs indicate that the veteran presented for 
treatment complaining of bilateral knee pain and swollen 
knees on a number of occasions while in service.  In 1972 the 
veteran presented for treatment after injuring his left knee 
playing football.  X-rays were negative, but did show a small 
unfused secondary ossification center adjacent to the tip of 
the medial malleolus.  In April 1985, an examination of the 
veteran's knee showed no evidence of recent injury, and no 
evidence of swelling.  

Following service, in July 1994, the veteran stated that his 
left knee had given out 3 times since the previous visit, 
although the file lacks the record from the previous visit.  
The doctor noted that the veteran continued to have some 
puffiness over the left joint space distal to the patella, 
and opined that the veteran had an internal derangement, 
probably a cartilage problem, in addition to a 
mediocollateral ligament sprain.  Private treatment records 
from January 1997 show that the veteran presented for 
treatment complaining of pain in his lower extremities, 
particularly in his left knee, where it was noted that he had 
had an initial repair done.  The doctor also noted that the 
left knee revealed some effusion and minimal tenderness to 
palpation along the knee joint, but indicated that there was 
adequate flexion and extension.  Accordingly, the doctor 
assessed the veteran with left knee pain.

Although the veteran's claims file is void of a diagnosed 
disability covering his current knee pain, there apparently 
was some surgical intervention undertaken at some point after 
service.  As such, a remand is required to fully assist the 
veteran in substantiating his claim.  

Low Back 

The veteran asserts that he originally injured his back while 
on active duty in 1983, and that since that time he has 
suffered and required treatment on his back.

The veteran's SMRs indicate that in June of 1984, the veteran 
injured his back, although X-rays were negative.  In November 
1985, the veteran again sought treatment for back pain after 
twisting his back playing basketball, and was assessed as 
having a lumbar strain.  In May 1990, the veteran complained 
of back pain stemming from hitting his back against the wall.  
In July 1991, the veteran again presented for treatment 
complaining of recurrent intermittent back pain stemming from 
his fall in 1985.  The veteran returned for medical treatment 
in December 1991 stating that he was having dull and sharp 
pain in his back from his fall in 1985.  The doctor noted 
that his pain was localized to the lumbar region without 
spasms.

Following service, the veteran's VA treatment records show 
that the veteran presented for treatment in March 2001 
complaining of lower back pain.  The pain involved his lower 
back symmetrically and at times was situated over his right 
inguinal region.  The doctor noted that there were no 
paraspinal muscle spasms, and no vertebral point tenderness.  
The doctor also noted that there were no signs of 
radiculopathy or spinal stenosis, and indicated that the 
veteran may have osteoarthritis of the right hip with 
involvement of the lower back.

In February 2002, the veteran was diagnosed with chronic 
lower back pain and given literature regarding arthritis.  
The diagnosis also indicated that the veteran should follow 
up will orthopedics for X-rays, but a review of the veteran's 
claims file failed to uncover any X-rays of the veteran's 
back.  A treatment note from July 2002 indicated that the 
veteran had been diagnosed with right sacroiliac joint (SIJ) 
DJD, and the veteran was given a steroid injection in the 
SIJ.

In these circumstances, an examination of the veteran's back 
is warranted to ascertain the nature of any current 
disability and whether it may be related to complaints noted 
in service.   

Accordingly, this matter is REMANDED to the RO via the AMC 
for the following action:

1.  Obtain the veteran's complete medical 
records from the VA Medical Center in 
Miami, for all treatment from August 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from David M. Cohn, 
MD., from Scott Desman, MD. (referenced 
in the records of Jorge A. Pereira, MD) 
and from any other private doctor who he 
has seen regarding either his left knee 
or his back since August 1997.  Copies of 
these medical records should then be 
requested, and the RO should specify that 
the records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

3.  After obtaining the above-referenced 
medical records, to the extent available, 
schedule the veteran for appropriate VA 
examination(s) of his left knee and lower 
back.  The claims file should be provided 
to the examiner for review in conjunction 
with the examination.

After reviewing the file, and conducting 
whatever tests the examiner deems 
necessary, and examining the veteran, the 
examiner should:

?	determine if the veteran has a 
current, diagnosable disability with 
regards to his lower back and/or his 
left knee, and if so, render an 
opinion as to whether it is as 
likely as not that the current 
disability is related to service, 
including the knee and back 
complaints noted therein.  

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


